DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's 2-2-21 arguments vis-à-vis rejections under 35 U.S.C. 103 over WO2015/044407 (published 4-2-15) (“’407”)1, stating in pertinent part that i) ‘407 does not permanently immobilize and store its C (i.e. that the claimed “landfilling the collected carbon” means the permanent storage thereof; Remarks at p. 4), and ii) ‘407’s offgas does not comprise the newly-claimed limitation of ≥1 inert gas that remains in the offgas after the claimed step c) separation (Remarks at p. 5), have been fully considered but are not persuasive.  Regarding i), the term “landfilling” does not necessarily and/or exclusively compel the meaning of “permanently immobilizing/storing” as applicant argues, nor is it defined in the specification as such.  If such a definition is desired, more precise and unmistakable language such as “sequestering”, “permanently immobilizing/storing”, or the like would convey applicant’s aims.  However, such language is not claimed; the broader term “landfilling” (which can also reasonably connote temporarily storing, e.g. for on-demand usage) is.  Limitations appearing in the specification but not recited in the claims should not be read into the claims.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); see also MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self, 671 F.2d 1344, 1350 (CCPA 1982).  To the extent that applicant is necessarily and exclusively means permanently immobilizing/storing, this is a mere unpersuasive opinion of counsel unsupported by objective evidence.  See In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996) (noting that arguments of counsel cannot take the place of factually supported objective evidence); MPEP 2145 I.  Note also that applicant would not be well-served to have a patent, should one eventually be granted, which is limited to permanently storing the C, i.e. until the end of all time; a would-be infringer could remove/alter the stored C at any point during the validity of such a patent (even a day before its statutory expiration) and forcefully argue that the claimed method was not infringed since the storage, even if on the term of many years, was not “permanent”.  See also Burns, Morris & Stewart LP v. Masonite Intl. Corp., 401 F.Supp.2d 692, 701 (E.D. Tex. 2005) (stating that “Nothing is truly permanent, and the court does not want to confuse a jury with a term which may have to be defined as not implying “to the end of time”…”) (emphasis supplied).  Regarding ii), the obviousness of this newly-claimed limitation is detailed in the rejections below.  The rejections, adjusted as necessitated by applicant’s amendments, are re-asserted as proper.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the claim 22, the phrase "in particular from" renders the claim indefinite and rejected as such under 35 U.S.C. 112(b)/2nd par. because it is unclear whether any/all of the limitations following the phrase are a required part of the claimed invention or merely exemplary/optional.  See MPEP 2173.05(d); see also MPEP 2173.05(c).  Claim 22 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because the as-used meaning of “permanent” is subject to multiple, differing reasonable interpretations; as detailed above, surely it would be unreasonable for the plain-language definition thereof (i.e. “to the end of all time”) to be applied.  See Burns, Morris & Stewart LP v. Masonite Intl. Corp., 401 F.Supp.2d 692, 701 (E.D. Tex. 2005) (stating that “Nothing is truly permanent, and the court does not want to confuse a jury with a term which may have to be defined as not implying “to the end of time”…”) (emphasis supplied).  Even still, the durational meaning of “permanent” is unclear (and not resolved by the specification), creating confusion as to the claimed scope and how to avoid infringement thereof.  MPEP 2173.02.  Since determining the as-used meaning of “permanent” (i.e. what temporal duration will meet or infringe the term) would require considerable speculation, claim 22 has not been treated further on the merits.  MPEP 2173.06.  In view of the foregoing, cancellation of claim 22 is advised.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 12-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2015/044407 (published 4-2-15) (“’407”)2 in view of the 12-13-14 Internet Archive Wayback Machine version of the Helmeth web page (“Helmeth”).  Regarding claims 12-15, ‘407 teaches a method of separating and immobilizing CO2 from an industrial process offgas, comprising the steps of obtaining a CO2-comprising offgas from an industrial process (e.g. burning soot), establishing a (1:4 vis-à-vis claim 14) CO2-to-H2 stoichiometric ratio by supplying H2 to the offgas (thus implicitly measuring the proportions/concentrations of CO2 and the supplied H2 vis-à-vis claim 13; see MPEP 2144.01 regarding implicit teachings in obviousness rejections), catalytically converting the CO2 and H2 to CH4 and H2O via the reaction CO2 + 4H2 -> CH4 + 2H2O, (implicitly) separating the CH4 from the H2O (e.g. by membranes vis-à-vis claim 15; also, ‘407 at par. 25 states that “The methane gas is subsequently fed to…”, not “The methane gas and steam/water vapor are subsequently fed to…”, implying that the CH4 was separated from the H2O; see MPEP 2144.01), cracking/dissociating the CH4 into C (as soot) and H2, collecting the soot, and transporting and/or storing the soot as desired.   See ‘407 at, e.g., par. 19-20, 24-25, 28, 36, 41, 63, 68, 70-71, 75, and 82; Fig. 4 (supply point 78 and carbon store 30).  Although ‘407 does not specifically state that its collected soot is landfilled, it nevertheless see MPEP 2143 E), and/or that b) landfilling the soot would desirably enable its on-hand availability for use as a fuel (see id. at, e.g., 69: burning soot to produce steam for generating power) by positioning it close to such a power generating plant.  MPEP 2143 G.  While ‘407’s initial offgas does not also comprise ≥1 inert gas that is separated off from the stream of CH4 produced in ‘407’s above-detailed methanation reaction, these limitations are taught or at least suggested by Helmeth.
Helmeth teaches that the CO2 + 4H2 -> CH4 + 2H2O methanation reaction is quite exothermic, presenting a challenge to maintain the reaction/reactor’s T, due to the fact that the methanation reaction equilibrium “shifts towards the reactants and the reaction comes to an equilibrium state at high temperatures[,] which is not optimal for the CO2 conversion[.]”  See Helmeth at, e.g., boxed area and Fig. 2 (showing that the % CO2-to-CH4 conversion drops above ~300oC).  Thermal stress on the reaction chamber itself would also be of increasing concern if the reaction T was allowed to rise uninhibited, risking damage thereto and/or an explosive rupture.  Helmeth further teaches that the methanation catalyst may be destroyed/deactivated above certain T values due to “thermal sintering” thereof.  See id.  However, Helmeth teaches that the exothermic reaction’s T rise may (desirably) be limited/controlled by diluting the reactor feed gas (i.e. CO2 such as ‘407’s) with an inert gas.  See id.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘407’s overall methodology by diluting its initial (CO2) offgas with an inert gas as taught by Helmeth, to achieve Helmeth’s taught motivation of thereby desirably preventing the prima facie dilution with an inert gas, ‘407 would reasonably be understood to at least implicitly separate it from the CH4 product stream: as detailed above, ‘407 at par. 25 states that “The methane gas is subsequently fed to…”, not “The methane gas and steam/water vapor are subsequently fed to…”, implying that the CH4 was separated from the H2O (and thus, any other materials previously present, such as inert gas).  See MPEP 2144.01. Additionally and/or alternatively, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the inert gas from the CH4 product stream while separating ‘407’s CH4 from the methanation’s H2O side product: without more (such as a showing of unexpected properties upon purification, etc.- see MPEP 2144.04 VII), the mere step of purifying a prior art product is an obvious and ubiquitously performed step within the chemical arts and otherwise.  See, e.g., In re Spatz and Koral, 156 USPQ 39, 42-43 (CCPA 1967) (Kirkpatrick, J., concurring).  See also MPEP 2143 B (Ex. 8), citing Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007).  No such showing was made or found in the application-as-filed.
Regarding claim 16, ‘407’s CH4 is thermally cracked/dissociated into C (as soot) and H2 in a plasma generator at ~400-600oC.  See ‘407 at, e.g., par. 25 and 81.  The foregoing is considered to be a pyrolysis, given the elevated T involved and the lack of any introduced oxidant and/or reductant.
claims 17-18, ‘407’s CH4 is thermally cracked/dissociated into C (as soot) and H2 in a plasma hydrogen generator at ~400-600oC; the plasma is generated by the use/injection of microwaves.  See ‘407 at, e.g., par. 25 and 81.  The H2 may then be used as claimed in claim 18, such as for generating electricity.  See id. at, e.g., par. 15 and 29-30.  Since the production of ‘407’s microwaves necessarily involves the use of heat and/or electricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention vis-à-vis claim 17 to supply the requisite E for ‘407’s (microwave-generated) plasma hydrogen generation by utilizing at least some of the H2 so produced, as doing so would desirably decrease or eliminate the need for externally-supplied heat and/or electricity to generate the plasma.  MPEP 2143 E & G.
Regarding claim 19, ‘407’s CH4 may be fed into a natural gas network and removed in the form of (i.e. cracked/dissociated into) H2 as desired.  See id. at, e.g., par. 6, 24, 39-40, 53-54, and 81.
Regarding claim 20, although ‘407 is silent as to pretreating its CO2-bearing offgas as claimed, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so: without more (such as a showing of unexpected properties upon purification, etc.- see MPEP 2144.04 VII), the mere step of purifying a prior art material is an obvious and ubiquitously performed step within the chemical arts and otherwise.  See, e.g., In re Spatz and Koral, 156 USPQ 39, 42-43 (CCPA 1967) (Kirkpatrick, J., concurring).  See also MPEP 2143 B (Ex. 8), citing Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 1301 (Fed. Cir. 2007).
Regarding claim 21, ‘407 so teaches.  See id. at, e.g., par. 16 and 19-20.
Conclusion
see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2021.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ April 27, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NOTE: the Office is employing US 2016/0226088 (“’088”) as an English-language equivalent of the German-language ‘407 (‘407 qualifies as prior art under pre-AIA  35 U.S.C. 102(b)).  Indeed, applicant’s 1-14-20 IDS states that ‘088 is an English-language equivalent of ‘407.  As such, while the rejection itself employs ‘407, all citations within the rejection are in fact to ‘088 (i.e. “see ‘407 at par. 28” in fact directs the reader to par. 28 of ‘088).  All citations within ‘088 shall be understood as also citing to the corresponding portions of ‘477.
        2 See fn. 1, above.